Citation Nr: 1729923	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-26 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for allergic rhinitis.

2. Entitlement to service connection for obstructive sleep apnea (OSA).

3. Entitlement to a compensable rating prior to September 29, 2008, and in excess of 30 percent disabling as of September 29, 2008 for hypertension with chronic kidney disease.

4. Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a timely notice of disagreement in April 2009.  In September 2012, the Veteran filed a VA Form 9, Substantive Appeal, appealing only the issues listed on the cover page.

During the pendency of the appeal, a September 2009 rating decision granted an increased rating for hypertension with chronic kidney disease of 30 percent, effective September 29, 2008.  As this rating is not the maximum allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2017, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

The issues of service connection for allergic rhinitis and an increased evaluation for hypertension with chronic kidney disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. During the April 2017 Board videoconference hearing, the Veteran testified on the record that he wished to withdraw his substantive appeal as to the issue of entitlement to a compensable rating for left ear hearing loss.

2. The Veteran's OSA was incurred in service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal of the issue of entitlement to a compensable rating for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for OSA have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdraw of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).

In the present case, the Veteran sought a compensable disability rating for his service-connected left ear hearing loss.

During the April 2017 Board videoconference hearing, the Veteran testified that he wished to withdraw his appeal of the issue of a compensable disability rating for his service-connected left ear hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issue of entitlement to an increased disability rating for left ear hearing loss.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as certain assistance duties.  However, given the disposition of the appeal below, discussion of VA's compliance with those duties are not necessary, and any deficiencies in such notice or assistance are harmless.

In the decision below, the Board grants the claim of service connection for OSA.  To the extent there are any notice defects as to the initial rating and effective date elements when effectuating the award, the Board trusts the RO will ensure they are rectified.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may also be granted as a matter of presumption. Significantly, certain chronic diseases, although not manifested during service, may be service-connected if manifest within certain prescribed periods following service discharge. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Obstructive sleep apnea is not a specified condition subject to presumptive service connection. As such, these presumptive provisions are not applicable. 

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Obstructive Sleep Apnea

The Veteran asserts service connection for OSA.  Specifically, the Veteran asserts that his symptoms of OSA began during service and continued until he was formally diagnosed in 1992.  After a review of the evidence of record, lay and medical, the Board finds that service connection for OSA is warranted.

Initially, the Board notes that the Veteran's service treatment records (STRs) do not note any complaints or treatment for OSA or symptoms related to OSA.  However, the record contains statements from the Veteran's spouse, a registered nurse (RN), and the Veteran's step-son stating that they observed symptoms of OSA including heavy snoring and periods of apnea.  In a March 2009 statement, the Veteran's spouse stated that since November 1982 she observed the Veteran snore heavily and repeated long periods of apnea during which the Veteran stopped breathing for many seconds, or until she shook him.  Thereafter, the Veteran would make a deep chocking sound, awaken and resume breathing.  She also stated that the Veteran complained of daytime sleepiness.  Further, she asserted that in 2002 her work as a nurse consultant led her to become aware of Medicare coverage of overnight sleep studies for diagnosing OSA.  She suggested that her husband take the sleep study, and that he was referred to a hospital in San Antonio as his current treatment centers did not have the required equipment at that time.  Thereafter, the Veteran was diagnosed with OSA.  Additionally, the Veteran son-in-law submitted a statement in February 2009 stating that he had observed the Veteran's above mentioned symptoms since 1983.

In July 1991, the Veteran complained of excessive snoring and nocturnal choking while sleeping.  He further complained of daytime fatigue.  The physician noted the symptoms were suggestive of obstructive apnea or hypopnea.  Thereafter, the Veteran underwent a sleep study and was diagnosed with OSA in February 1992.  

An April 2007 VA examination also noted a diagnosis for sleep apnea.  In March 2010, the Veteran underwent another sleep study that resulted in a diagnosis of severe OSA.  The report noted an initial diagnosis in 1992 and that the Veteran had been treated with a CPAP machine since that time.  

During an April 2017 Board videoconference hearing the Veteran's spouse testified that five years prior to separation from service the Veteran had severe apneic events resulting in symptoms of daytime fatigue.  The Veteran's spouse also testified that the Veteran was not obese at that time so there were no other causes of the obstructions while he slept.  The Veteran testified that he had sleep apnea symptoms during service including constantly waking up during the night with daytime fatigue.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, following a March 2010 sleep study the Veteran received a diagnosis for severe OSA.  Thus, the Veteran clearly has a current diagnosis and the remaining question is whether his OSA manifested in service, within one year of service, or is otherwise related thereto.  

Regardless of the absence of STRs documenting treatment for OSA during service, favorable evidence supporting the findings that the Veteran had symptoms of OSA during service and following separation from service includes testimony provided by the Veteran and his spouse during the April 2017 Board videoconference hearing.  Additionally, both the Veteran's spouse and his son-in-law submitted statements asserting they observed manifestations of OSA symptoms since 1982 and 1983 respectively.  

Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).  The Board finds that the Veteran is competent to provide evidence of some symptoms of OSA, such as difficulty sleeping and gasping for breath, though not an actual "apnea" because one must be awake to observe such.  The Board further finds that other lay persons are competent to report symptoms and sleep difficulties that the Veteran experienced, including heavy snoring and apneas as such symptoms are readily apparent.  Jandreau v. Shinseki, 492 F.3d 1372 (Fed. Cir. 2007) (stating "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition . . . [s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

With regard to the assertions that the Veteran had OSA symptoms in service and following service, the Board finds that the Veteran and his spouse are competent and credible to report the onset of symptoms of that disability, specifically trouble sleeping, gasping for breath, the cessation of breathing and daytime fatigue. See Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  As noted above, the Veteran's OSA is not a chronic disease listed under § 3.309(a).  However, the Board has nonetheless found the evidence at least in equipoise on the question of whether he has had OSA symptoms that began during service and continued since separation from service; thus tending to show direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d). 

During the April 2017 Board videoconference hearing the Veteran's spouse, a trained RN, testified that the Veteran was not obese during service so there were no other causes of the obstructions she observed while he slept.  Additionally, she testified that due to her work as a nurse consultant she became aware of new medical technology used in diagnosing OSA.  Thereafter, she suggested her husband enroll in a sleep study which resulted in his 1992 diagnosis.  The Board finds that the testimony provided by the Veteran's spouse, a trained medical professional, is entitled to more probative weight.  Thus, the Board finds her testimony adds additional weight as to direct service incurrence.  

Accordingly, the Board will resolve reasonable doubt to find that the Veteran had sleep apnea symptoms in service and since service, including heavy snoring, gasping for breath, the cessation of breathing and daytime fatigue.  Such evidence tends to show the onset of sleep apnea symptoms during service (i.e., that OSA was "incurred" in service).

In this case, the Veteran was diagnosed with OSA after discharge from service.  This diagnosis coupled with competent and credible lay statements of OSA symptoms during and after service that later served in part as the basis for a diagnosis of sleep apnea shows that sleep apnea was "incurred in" active service.  See 38 C.F.R. § 3.303(d).  Importantly, there is no competent medical opinion of record against the claim that directly addresses the etiology of the Veteran's OSA.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds the criteria for direct service connection for OSA have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

Although further delay is regrettable, the Board finds that VA examinations are necessary to adjudicate the remaining claims on appeal.  VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

1. Allergic Rhinitis

The Veteran asserts that his diagnosed allergic rhinitis began during service.  Initially, the Board notes that the Veteran's June 1964 enlistment examination noted normal sinuses and the Veteran reported a history of ear, nose or throat (ENT) trouble and whooping cough.  The Veteran denied chronic or frequent colds, sinusitis, asthma or chronic cough.  Subsequent in-service examinations show the Veteran both endorsed and denied ENT trouble, sinusitis and whooping cough.  Additionally, the Veteran's STRs show numerous diagnoses and treatment for upper respiratory infections and bronchitis (See STRs dated August 1968, January 1969, December 1969, November 1970, April 1972, November 1974, March 1976, January 1982, and March 1982).  The Veteran was further noted to have recurrent ringing in his ears due to possible allergies in July 1970 and a diagnosis for pharyngitis in January 1977.

In December 1991 the Veteran reported mountain cedar related allergies with onset that month.  A November 1994 private medical record noted a diagnosis for seasonal allergic rhinitis due to mountain cedar.  A March 1997 private medical record shows the Veteran was diagnosed with acute bronchitis the previous November and additionally shows current diagnoses for acute rhinitis and asthma.

During an April 2007 VA examination the Veteran was again diagnosed with allergic rhinitis.  No medical opinion as to etiology was provided.

Lastly, during an April 2017 Board videoconference hearing the Veteran testified that he head constant upper respiratory infections, sinusitis and a stuffy nose during service.  The Veteran further testified that following service his symptoms became so severe he began immunizations to desensitize his allergies in 1986.  The Veteran's spouse testified that although the Veteran was not diagnosed during service with allergic rhinitis, he had the symptoms including the following: sinus and chest infection; sinus, nasal and chest congestion; cough; stuffy nose; bloody sputum; pharyngitis; tonsillitis; recurrent bronchitis; lymphadenitis; upper respiratory infection; and rhinitis.  She also testified that according to the American Academy of Immunology, Asthma and Allergy, the Veteran should have been referred to an allergist during service due to the frequency and duration of his presentation of those symptoms. 

The Board finds that the STRs establish incidents of respiratory conditions during service and medical evidence establishes a current disability; however, there is no evidence providing a causal link between the current disability and service.  Accordingly, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of the Veteran's diagnosed allergic rhinitis.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that during the April 2017 Board videoconference hearing the Veteran's spouse asserted missing STRs from 1978 to 1981.  During this time period, she asserted that the Veteran underwent an immunology to mountain cedar allergies and that the Veteran developed pneumonia due to a severe allergic reaction.  The Board notes no STRs during this time period documenting either treatment for allergies or pneumonia.  The Board further notes a gap in STRs from August 1978 to February 1982.  Accordingly, the Board finds that the missing STRs must be obtained and associated with the claims file.  38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159 (c)(3).  If necessary, the RO should contact the National Archives and Records Administration (NARA), the Joint Services Records Research Center (JSRRC), or any other appropriate facility, to attempt to locate and associate with the claims file the missing STRs.



2. Hypertension with Chronic Kidney Disease

The Veteran underwent a VA examination to determine the current nature and severity of his service-connected hypertension and chronic kidney disease in June 2016.  During the April 2017 Board videoconference hearing the Veteran testified that his June 2016 VA examination had to be cancelled due to a medical emergency that required hospitalization at that time.  A review of the examination report shows that an umbilical reducible hernia and severe bradycardia were found upon examination.  The examiner noted that the Veteran declined to be transported via ambulance to the nearest hospital and that his spouse drove him instead.  Additionally, the examiner noted that laboratory testing was cancelled due to the Veteran being transported to the hospital.

As such, the Board finds that the June 2016 VA examination is inadequate to adjudicate the claim on appeal.  Thus, a remand is warranted and the Veteran should be scheduled for a new VA examination.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file.

2. Request the Veteran's complete service treatment records from August 1978 to February 1982.  If necessary, the RO should contact NARA, JSRRC, or any other appropriate facility, to attempt to locate and associate with the claims file any missing STRs.  If any service treatment records are unavailable, issue a formal finding of unavailability and notify the appellant so that she can submit any service medical records in her possession.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

3. Only after completion of the above specified development, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the Veteran's diagnosed allergic rhinitis.  The examiner should provide the following opinions:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed allergic rhinitis is etiologically related to his period of service.

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4.  The Veteran should also be scheduled for an appropriate VA examination to assess the current nature and severity of his hypertension with associated chronic kidney disease. The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should report clinical findings allowing for application of the applicable rating criteria or renal dysfunction.  The examiner should specifically indicate whether the albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension productive of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; or whether the Veteran has more severe renal dysfunction. 

The examiner should also indicate whether, during the period on appeal, the record reflects any change in the severity of the Veteran's hypertension with associated chronic kidney disease; and, if so, the approximate date(s) of the change and the severity of the disability on each date.

The examiner must provide a rationale for any opinion rendered.

5. Then, readjudicate the claims remaining on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


